Citation Nr: 1128588	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-31 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than October 1, 2005, for additional compensation for a dependent spouse.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In January 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The January 2010 remand directed the Veteran be provided an earlier requested video conference Board hearing.  However, later that same month, the Veteran withdrew his earlier request for the Board hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.


FINDINGS OF FACT

1.  A May 1996 rating decision awarded the Veteran a 30 percent disability rating for his service-connected PTSD, effective April 30, 1996.

2.  In a subsequent May 1996 letter, VA advised the Veteran of the increased evaluation and enclosed a VA Form 21-8764, which provided specific notice of the 30 percent requirement and instructions on how the Veteran could receive additional compensation for his dependents.

3.  The Veteran and his spouse married in February 1997. 

4.  VA did not receive a copy of a marriage license certifying their marriage until September 26, 2005.

5.  The first day of the month following receipt of that certification was October 1, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 2005, for the payment of additional disability compensation benefits for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1115, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.31, 3.102, 3.204, 3.159, 3.401(b) (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.   Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004), holds that under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, and that under 38 U.S.C.A. § 5103A, VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.

As will be discussed, there is no legal entitlement to the benefit claimed, therefore there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

The Veteran contends that he is entitled to an effective date prior to October 1, 2005, for the payment of additional disability compensation benefits for his spouse.  He specifically contends that the payment of additional compensation should be made effective March 1, 1997, the first day of the month following his February 1997 marriage.  The Veteran's representative contends that the Veteran notified VA of his marriage when he told his VA psychiatrist, as documented in a March 26, 1997, VA progress note and that this document constitutes an informal claim under the provisions of 38 C.F.R. § 3.157(b)(1).  His representative further contends that the March 1997 VA treatment record indicates VA's constructive knowledge of the Veteran's marriage if not actual knowledge pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2010).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2010).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

A review of the evidence of record reveals that the Veteran filed a claim for an increased disability rating for his service-connected posttraumatic stress disorder (PTSD) in April 1996.  A May 1996 rating decision awarded the Veteran a 30 percent disability rating for his PTSD, effective from April 30, 1996.  The Veteran was notified of the RO's decision in a May 1996 letter.  Also enclosed was a Disability Award Attachment Important Information Form (VA Form 21-8764).  A July 1996 letter further advised the Veteran of a cost-of-living increase in his award and again provided a VA Form 21-8674, noting it contained important information about rights to receive this benefit.  The letter also provided the Veteran a VA Form 21-686c, Declaration of Status of Dependents and noted that it was essential that the Veteran provide complete dates and places for all marriages and terminations of marriages for both the Veteran and his spouse.  The letter specifically advised that the information should be sent within 1-year, or VA would be unable to pay any additional benefits for any period before the date the information was received.

A subsequent, October 2004 rating decision increased the Veteran's disability rating for his service-connected PTSD to 50 percent, effective September 16, 2003.  An October 2004 VA letter advised the Veteran of the increased disability rating and that he was being paid as a single veteran with no dependents.  The letter further noted that veterans with disabilities rated 30 percent or higher were entitled to an additional allowance for eligible dependents.  The Veteran was advised that a VA Form 21-686a was enclosed for his convenience.  

On September 26, 2005, the RO received a certified copy of the Veteran's marriage certificate, and a copy of his marriage license, both showing that he married his current wife in February 1997.  His completed VA Form 21-686a was not received until December 21, 2005.  

Considering all the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than October 1, 2005, for the payment of additional disability compensation benefits.  Although he was married in February 1997, almost a year after being awarded a 30 percent disability rating for his PTSD, the Veteran did not notify VA until September 2005 of his marriage.  The evidence of record clearly shows that the Veteran was advised of his possible entitlement to additional benefits for a spouse, as early as June 1996.  There is no evidence of record that he submitted evidence of his marriage prior to September 26, 2005.

In this respect, the Board acknowledges the Veteran's representative's argument that a March 1997 VA treatment record noting the Veteran had married the previous month constitutes a "constructive" notification of the Veteran's marital status and further this treatment record is an informal claim for additional benefits for a dependent spouse pursuant to 38 C.F.R. § 3.157(b)(1).  

Under certain circumstances, examination or hospitalization reports may be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2010).  Specifically, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b)(1).  This regulation is very specific, applying only to increased disability claims and claims to reopen after a prior formal claim.  It does not apply to claims for additional benefits for dependent spouses, as in this case.

Given the above, the law provides that the earliest effective date that may be assigned for the award of dependency benefits for the Veteran's spouse is October 1, 2005, the first day of the calendar month following the month in which the Veteran initially provided notice of his marriage, or the existence of his spouse.  As noted above, the "date of claim" for additional compensation for dependents is the date of the veteran's marriage, if evidence of the event is received by the Secretary within a year of the event; otherwise, the date notice is received of the dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1).  In the instant case, the Veteran did not notify VA until 8 years after his marriage.  Consequently, an effective date earlier than October 1, 2005, is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).



ORDER

Entitlement to an effective date earlier than October 1, 2005, for payment of additional disability compensation benefits for the Veteran's dependent spouse is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


